Park, J.
The provisions of the statute in relation to summary process apply only to cases where leases terminate by .lapse of time or by reason of some express stipulation in them. Gen. Statutes, p. 81, sec. 350. The old law limited this process to cases where leases terminated by lapse of time, and would not permit lessors to resort to this summary mode of obtaining possession of their premises before that time arrived, even in cases where the parties had expressly stipulated that the lease should expire on .the non-fulfilment of some covenant of the lease. DuBouchet v. Wharton, 12 Conn. R., 533. ' What was said concerning the old law may be said in relation to the present statute, that the legislature intended that the questions to be submitted to the justice court should be few, simple, and easily understood. To this end they provided that'it must appear in every case that the lease had terminated by lapse of time, or by reason of some express stipulation of the lease, before the justice should have jurisdiction of the cause. The lease in the present case contains no express provision for its termination otherwise than by lapse of time. It is true that it was- given on condition that the premises should not be underlet, or appropriated to other business than that of a cigar and tobacco store, but what effect a breach of the condition should have upon the lease is not stated. It is only by inference that we come to the conclusion that the parties intended that the lease should terminate upon the non-fulfilment of the condition, because the common law might so regard it, in a proper ac*529tion brought to recover possession of the premises, after • proper steps had been taken to terminate the lease; but the parties themselves have not directly provided for such a result. The lease must expire “by reason of some express stipulation thereof,” is the language of the statute, not by inference, not by operation of law, but by the express stipulation of the parties that the lease shall expire or become void on the 11011-fulfilment of the condition.
Cases might be supposed where grave questions would arise, whether the leases were the subjects of forfeiture at the common law on the non-fulfilment of some provisions in them, and such questions the legislature never intended should be tried in this summary proceeding, which would be the case if the lessor’s interpetration of the statute is correct; for no distinction could be made between those cases which áre free from doubt in this respect, and those which are complicated and difficult.
We advise the superior court that there is manifest error in the judgment complained of.
In this opinion the other judges concurred.

 Judge Butler being unable to attend, Judge Sanford of the superior court was called in to sit during the term, unde •¡■¡u i of the act of 1867, authorizing the Chief Justice to call in a judge of _ . court in such a case.